DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 06/15/2021 has been entered. Claims 1, 3, 10, and 18-20 have been amended. Claims 1-3, 5, 7-12, 14, and 16-20 are pending.
Response to Arguments
Applicant's arguments filed 06/15/2021 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues on pages 7-9 of the Remarks that, Gelbman does not teach or suggest that the label 16 can use the unique label or tag identification number stored in the storage element 28 as part of an identification mechanism in which the label 16 can be made aware to conditionally reprogram its display with the information stored in the storage element 28 "when the change request invokes a first ID of the label,"
In response to the applicant’s argument, examiner respectfully disagrees. Gelbman describes ID of the label and information associated with the electronic module in fig. 13 and paragraph 108, “The illustrated menu 94 can mount an electronic label 16 thereon, or the label 16 can be integrally formed as part of the menu. The menu 94 can be updated via the on-board label electronics, or by an activator module mounted in the restaurant, or held by the waiter or other employee. For example, if the activator is mounted by a cash register or hostess table, several menus 94 can be updated at one time by the activator. The display can also be altered or updated to reflect changes in food offerings, changes in ingredients of food offerings, options for preparing food offerings, specials of the day, price changes, changes in market prices of menu items, menu identification number”. Paragraph 109, “The activator can be placed at locations to provide a selected amount of coverage, such as in or near the ceiling. All menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu”. Fig. 16 and paragraph 114 describes, “the label can be configured as a re-usable label that is reprogrammed or instructed to display indicia associated with another passenger's luggage”. Examiner asserts that the combination of Gelbman and Yodfat describes the above limitation.
Regarding claim 18, applicant argues on pages 9-10 of the Remarks that, Gelbman neither teaches nor suggests that 1) the activator module 18 can be an IO module having one or more IO channels, each IO channel having a channel configuration, and that 2) the label 16 can display channel configuration for each I/O channel
In response to the applicant’s argument, examiner respectfully disagrees. Gelbman describes I/O frequency channel between the activator and the label in fig. 2 and paragraph 46, “the activator module 18 generates an output signal, designated as radio wave signal 20, that is received by the electronic label 16. The activator module 18 can operate as a number of different types of signal radiators depending upon the label's intended use. The module can operate over sequential frequencies or can use simultaneously a number or combination of different frequencies. The activator module 18 preferably generates an output signal 20 at a frequency that corresponds to the antenna element 22” Paragraph 49 also describes, “electronic label 16 can further be adapted to transmit a signal 20A from the label 16 to the activator module 18” Examiner interprets the different frequency at which the signals 20 and 20A are transmitted as the I/O channels. Examiner asserts that the combination of Gelbman and Yodfat describes the above limitation.  
Regarding claim 19, applicant argues on page 10 of the Remarks that, why Gelbman teaches the limitations (e.g., "communications module supporting one or more communications protocols, each communication protocol having a channel configuration"
In response to the applicant’s argument, examiner respectfully disagrees. Gelbman describes I/O frequency channel between the activator and the label in fig. 2 and paragraph 45, “The activator module 18 can be coupled to the processing or control apparatus through any suitable communication link, such as a standard electrical cable, optical fiber, wireless network or any suitable direct or indirect connection or link. The applications and embodiments described below generally employ radio signals.” Paragraph 46 also describes, “The module can operate over sequential frequencies or can use simultaneously a number or combination of different frequencies. The activator module 18 preferably generates an output signal 20 at a frequency that corresponds to the antenna element 22”. Examiner interprets the different frequency at which the signal 20 is transmitted as the I/O channel .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-12, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelbman (US Pub. 20070024551) in view of Yodfat et al (US Pub. 20110118694).
Regarding claim 1, Gelbman discloses:
A method, (refer to fig. 1 and paragraph 43. Describes electronic label 16 can be temporarily or permanently affixed, attached, secured or coupled to the item 12 according to known methods) comprising: 
Receiving a change request that includes electronic label information for reprogramming a label paired to an electronic module to identify the electronic module, (refer to fig. 13, 15-16 and paragraphs 108-109, 111, 114. Describes the activator can be placed at locations to provide a selected amount of coverage, such as in or near the ceiling. All menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu. Para. 111, describes: a recording media device 104 that has mounted or secured thereto a label 16. Para. 114, describes: the label can be configured as a re-usable label that is reprogrammed or instructed to display indicia associated with another passenger's luggage)
Wherein the label is identified by a first ID, (refer to fig. 13 and paragraphs 108-109. Describes the label 16 can be integrally formed as part of the menu. Para. 109, describes: the activator can be placed at locations to provide a selected amount of coverage, such as in or near the ceiling. All menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu) and 
Wherein the label information includes configuration information representative of a configuration of the electronic module, (refer to fig. 15 and paragraph 111. Describes the label can also be integrally formed or molded as part of the recording media device 104 or molded into any jacket or packaging surrounding the recording media. The label 16 can display information 14 related to the recording media device or the information stored thereon); 
When the change request invokes the first ID of the label, displaying the label information at the label, wherein the label is configurable and capable of displaying an image or text without any power required to maintain the image or text, (refer to fig. 13 and paragraphs 108-109, 78. Describes the activator can be placed at locations to provide a selected amount of coverage, such as in or near the ceiling. All menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu. Para. 78, describes: The label includes indefinite memory without power. Specifically, the indicia formed by the electronic ink does not require power to maintain the selected indicia) 
Gelbman does not explicitly disclose:
When the first ID of the label invoked by the change request does not match an ID of the electronic module, issuing, by the label, an alert for display on the label.
Yodfat teaches: 
When the first ID of the label invoked by the change request does not match an ID of the electronic module, issuing, by the label, an alert for display on the label, (refer to fig. 3-5 and paragraphs 95, 109, 110-111, 112. Describes the reusable part 100 can further comprise at least a portion of an occlusion sensor 140 with a sensor 142 which electrically connected to the PCB/electronics 130. The occlusion sensor 140 may thus alert/notify the user (e.g. by displaying an alert on a screen (located on the dispensing unit 10 and/or on the remote control unit 1008. Para. 109, describes: the data received by the ID reader is transferred to a processor-based device (not shown), included in the electronics 130, that can compare the information stored in the identification tag, and read by the identification reader, with a dedicated validation data stored within a database provided in a storage device (e.g. non volatile memory) which is in communication with the processor. Para. 110, describes: the dispensing unit 10 would become operational after the identification reader 111 identifies the identification tag 222 and the information read by the reader 111 has been validated by the processor. Para. 111, describes: The validation data may be updated. The information stored in the identification marker (e.g. ID Marker) is read by the identification reader, at step 51. The read information validity is evaluated, at step 53, preferably by processing it and comparing it to data stored in a validation database. Para. 112, describes: If the read data is valid, a notification is provided to the user, shown in step 56. The notification typically includes a conformation about the validation process and data related to the identification marker. The validation results in status change 57 (e.g. changing mode of operation) of the system, to enable/disable function(s) of the system. Refer also to Para. 113, 119)
The two references are analogous art because they both relate with the same field of invention of electronic device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide communication interfaces for authentication of the different parts of the device and incorporate the functionality of notifying users by displaying an alert on a screen as taught by Yodfat with the electronic label that does not require power to maintain the selected indicia as disclosed by Gelbman. The motivation to combine the reference of Yodfat is to provide and display a validation 
Regarding claim 10, Gelbman discloses:
An apparatus, (refer to fig. 3 and paragraph 51. Describes electronic label system 10) comprising: 
An electronic module of an industrial control system, the electronic module being at least one of an input/output module and a communication module, (refer to fig. 2 and paragraph 54. Describes the electronic label 16 of the present invention can be constructed in a variety of different manners for receiving signals from the activator module 18, for processing signals, and for activating a pixel addressable display assembly for displaying selected indicia); and 
A label paired to the electronic module to identify the electronic module, wherein the label is identified by a first ID, (refer to fig. 13, 15-16 and paragraphs 108-109, 111. Describes the activator can be placed at locations to provide a selected amount of coverage, such as in or near the ceiling. All menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu. Para. 111, describes: a recording media device 104 that has mounted or secured thereto a label 16
Wherein the electronic module is configured to (a) receive a change request that includes electronic label information for reprogramming the label, (refer to fig. 13 and paragraphs 108-109. Describes the activator can be placed at locations to provide a selected amount of coverage, such as in or near the ceiling. All menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu)and is configured to (b) cause the information to be displayed at the label when the change request invokes the first ID of the label, the label being configurable and capable of (i) displaying an image or text without any power required to maintain the image or text, (refer to fig. 13 and paragraphs 108-109, 78. Describes the display portion of the label can display either a portion of the menu or the entire menu. Para. 109, describes: the activator can be placed at locations to provide a selected amount of coverage, such as in or near the ceiling. All menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu. Para. 78, describes: The label includes indefinite memory without power. Specifically, the indicia formed by the electronic ink does not require power to maintain the selected indicia) and, 
Wherein the electronic label information includes configuration information representative of a configuration of the electronic module, (refer to fig. 15 and paragraph 111. Describes the label can also be integrally formed or molded as part of the recording media device 104 or molded into any jacket or packaging surrounding the recording media. The label 16 can display information 14 related to the recording media device or the information stored thereon).
Gelbman does not explicitly disclose:
Issuing an alert to a user when the first ID of the label invoked by the change request does not match an ID of the electronic module to which the label is paired.
Yodfat teaches: 
Issuing an alert to a user when the first ID of the label invoked by the change request does not match an ID of the electronic module to which the label is paired, (refer to fig. 3-5 and paragraphs 95, 109, 110-111, 112. Describes the reusable part 100 can further comprise at least a portion of an occlusion sensor 140 with a sensor 142 which electrically connected to the PCB/electronics 130. The occlusion sensor 140 may thus alert/notify the user (e.g. by displaying an alert on a screen (located on the dispensing unit 10 and/or on the remote control unit 1008. Para. 109, describes: the data received by the ID reader is transferred to a processor-based device (not shown), included in the electronics 130, that can compare the information stored in the identification tag, and read by the identification reader, with a dedicated validation data stored within a database provided in a storage device (e.g. non volatile memory) which is in communication with the processor. Para. 110, describes: the dispensing unit 10 would become operational after the identification reader 111 identifies the identification tag 222 and the information read by the reader 111 has been validated by the processor. Para. 111, describes: The validation data may be updated. The information stored in the identification marker (e.g. ID Marker) is read by the identification reader, at step 51. The read information validity is evaluated, at step 53, preferably by processing it and comparing it to data stored in a validation database. Para. 112, describes: If the read data is valid, a notification is provided to the user, shown in step 56. The notification typically includes a conformation about the validation process and data related to the identification marker. The validation results in status change 57 (e.g. changing mode of operation) of the system, to enable/disable function(s) of the system. Refer also to Para. 113, 119)
Regarding claim 10 see the motivation of claim 1.
Regarding claim 20, Gelbman discloses:
A method, (refer to fig. 1 and paragraph 43. Describes electronic label 16 can be temporarily or permanently affixed, attached, secured or coupled to the item 12 according to known methods) comprising: 
Providing a universal module able to be configured to perform one or more functions, wherein the universal module includes a label identified by a first ID, and wherein the universal module is at least one of a universal input/output module and a universal communication module of an industrial control system, (refer to fig. 2, 13 and paragraphs 46, 108-109. Describes the activator module 18 can operate as a number of different types of signal radiators depending upon the label's intended use. The module can operate over sequential frequencies or can use simultaneously a number or combination of different frequencies. The activator module 18 preferably generates an output signal 20 at a frequency that corresponds to the antenna element 22. Para. 109, describes: the activator can be placed at locations to provide a selected amount of coverage, such as in or near the ceiling. All menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu); 4Application No. 15/324,748Docket No.: 06005/274363 
Replacing a failed module with the universal module within the industrial control system, the failed module configured to perform at least one function of the one or more functions, the universal module assuming a configuration of the failed module, (refer to fig. 2 and paragraphs 64, 114, 100, 103. Describes the display assembly is reusable, rewritable, non-volatile, bi-stable. Visually, black characters are written in a transparent background by applying heat to selected locations or pixels in the display layer. Para. 114, describes: the label can be configured as a re-usable label that is reprogrammed or instructed to display indicia associated with another passenger's luggage. Para. 100, describes: label 16 can be used, attached, secured or affixed to a camera, camera accessories, film container or to the illustrated roll of film 80. Para. 103, describes: The activator module can be mounted within a still camera, motion picture camera, disposable camera, cartridge camera, 35 mm camera, SLR camera); 
Receiving electronic label information in a change request, (refer to fig. 13 and paragraphs 108-109. Describes all menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu); 
Automatically updating the label with label information to identify the universal module when the change request invokes the first ID of the label, the label being configurable and capable of (i) displaying an image or text without any power required to maintain the image or text, (refer to fig. 13 and paragraphs 108-109, 78. Describes the display portion of the label can display either a portion of the menu or the entire menu. Para. 109, describes: the activator can be placed at locations to provide a selected amount of coverage, such as in or near the ceiling. All menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu. Para. 78, describes: The label includes indefinite memory without power. Specifically, the indicia formed by the electronic ink does not require power to maintain the selected indicia) and, wherein the label information includes configuration information representative of the configuration of the failed module, refer to fig. 15 and paragraph 111. Describes the label can also be integrally formed or molded as part of the recording media device 104 or molded into any jacket or packaging surrounding the recording media. The label 16 can display information 14 related to the recording media device or the information stored thereon).
Gelbman does not explicitly disclose:
Issuing an alert to a user when the first ID of the label invoked by the change request does not match an ID of the universal module to which the label is paired.
Yodfat teaches: 
Issuing an alert to a user when the first ID of the label invoked by the change request does not match an ID of the universal module to which the label is paired, (refer to fig. 3-5 and paragraphs 95, 109, 110-111, 112. Describes the reusable part 100 can further comprise at least a portion of an occlusion sensor 140 with a sensor 142 which electrically connected to the PCB/electronics 130. The occlusion sensor 140 may thus alert/notify the user (e.g. by displaying an alert on a screen (located on the dispensing unit 10 and/or on the remote control unit 1008. Para. 109, describes: the data received by the ID reader is transferred to a processor-based device (not shown), included in the electronics 130, that can compare the information stored in the identification tag, and read by the identification reader, with a dedicated validation data stored within a database provided in a storage device (e.g. non volatile memory) which is in communication with the processor. Para. 110, describes: the dispensing unit 10 would become operational after the identification reader 111 identifies the identification tag 222 and the information read by the reader 111 has been validated by the processor. Para. 111, describes: The validation data may be updated. The information stored in the identification marker (e.g. ID Marker) is read by the identification reader, at step 51. The read information validity is evaluated, at step 53, preferably by processing it and comparing it to data stored in a validation database. Para. 112, describes: If the read data is valid, a notification is provided to the user, shown in step 56. The notification typically includes a conformation about the validation process and data related to the identification marker. The validation results in status change 57 (e.g. changing mode of operation) of the system, to enable/disable function(s) of the system. Refer also to Para. 113, 119)
Regarding claim 20 see the motivation of claim 1.
Regarding claim 2, Gelbman discloses:
Wherein the step of receiving the electronic label information is made via at least one of a wired connection and a wireless connection, (refer to fig. 2 and paragraph 45. Describes the activator module 18 can be coupled to the processing or control apparatus through any suitable communication link, such as a standard electrical cable, optical fiber, wireless network or any suitable direct or indirect connection or link).
Regarding claim 3
Wherein the label information further includes a wiring diagram of the electronic module, (refer to fig. 2, 20 and paragraphs 43, 100, 138. Describes electronic label 16 displays information, generally as human or machine readable indicia 14, in order to display information related to the item 12 or any other predefined or selected information. Para. 100, describes: The label 16 of the label system 10 can also be used to automatically and reliably alter the information 14 displayed by the display assembly to reflect all or a subset of the information temporarily or permanently stored in the storage element. The stored information can include a unique label/tag identification number, type of film, total number of exposures, remaining number of exposures, A.S.A. speed, date film was manufactured, date film was first placed in the camera, type of camera, date film was removed from the camera, date of processing, location of processing, encrypting software, security codes, and anti-counterfeit software).
Gelbman does not explicitly disclose:
A wiring diagram
It would have been obvious to one having ordinary skill in the art at the time the invention was made to display wiring diagram of an item, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 5, Gelbman discloses:
Receiving a request having a second ID, (refer to fig. 2, 13 and paragraphs 45, 109. Describes the signals received by the activator module 18 can be representative of a variety of information, including the status of the indicia displayed by the electronic label 16, as well as any other information suitable to be employed by the activator. Para. 109, describes: All menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu); and 
Comparing the second ID to the first ID, (refer to fig. 16-19 and paragraph 123. Describes the labels can receive from the activator module a common encrypted message signal, instruction or command. The labels in the array can be assigned unique encryption keys. Therefore, a common encrypted message broadcast to the electronic labels can be decoded only by a subset of the labels receiving the broadcasted signal); 
Wherein when the second ID matches the first ID, reprogramming the label with the label information in the request, (refer to fig. 20 and paragraphs 127-128. Describes this arrangement ensures that all monetary instruments passing through the counter are authentic based on a unique serial number encrypted in a label mounted within or formed as an integral part of each bill. Para. 128, describes: The display assembly can display information associated, related or corresponding to the monetary instrument. The label also employ structure, such as the processor, for automatically altering the displayed information to reflect all or a subset of the information temporarily or permanently stored in a storage element mounted in the label).
Gelbman does explicitly disclose:
Comparing the second ID to the first ID
Yodfat teaches:
Comparing the second ID to the first ID, (refer to fig. 5 and paragraph 111. Describes the information stored in the identification marker (e.g. ID Marker) is read by the identification reader, at step 51. The read information validity is evaluated, at step 53, preferably by processing it and comparing it to data stored in a validation database)
Regarding claims 7 and 16, Gelbman discloses:
Wherein the label comprises a display that renders images using e-ink, (refer to fig. 5 and paragraph 58. Describes a suitable material for the electronic ink imaging layer 42 includes electronic ink disposed on a suitable support structure, such as on or between one or more electrodes. The term "electronic ink" as used herein is intended to include any suitable bi-stable, non-volatile material).
Regarding claim 8, Gelbman discloses:
Wherein the rendered image comprises product technical support, (refer to fig. 2, 15 and paragraph 46. Describes the storage element 28 can also store lot number, expiration date, manufacturing date, manufacturer, identifier of manufacturing plant as well as other related data consistent with the intended use of the label).
Regarding claim 9, Gelbman discloses:
Wherein the display is configured to render images in color, (refer to fig. 2 and paragraph 47. Describes the information can be displayed by the display assembly 30 in any appropriate font color)
Regarding claim 11
Wherein the electronic module receives the electronic label information via a wired connection, (refer to fig. 2 and paragraph 45. Describes the activator module 18 can be coupled to the processing or control apparatus through any suitable communication link, such as a standard electrical cable, optical fiber, wireless network or any suitable direct or indirect connection or link).
Regarding claim 12, Gelbman discloses:
Where the electronic module receives the electronic label information via a wireless connection, (refer to fig. 2 and paragraph 45. Describes the activator module 18 can be coupled to the processing or control apparatus through any suitable communication link, such as a standard electrical cable, optical fiber, wireless network or any suitable direct or indirect connection or link).
Regarding claim 14, Gelbman discloses:
Wherein the electronic module is further configured to receive a request having a second ID (refer to fig. 2, 13 and paragraphs 45, 109. Describes the signals received by the activator module 18 can be representative of a variety of information, including the status of the indicia displayed by the electronic label 16, as well as any other information suitable to be employed by the activator. Para. 109, describes: All menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu) and compare the second ID to the first ID, (refer to fig. 16-19 and paragraph 123. Describes the labels can receive from the activator module a common encrypted message signal, instruction or command. The labels in the array can be assigned unique encryption keys. Therefore, a common encrypted message broadcast to the electronic labels can be decoded only by a subset of the labels receiving the broadcasted signal) wherein when the second ID matches the first ID, the electronic module being configured to reprogram the label with the label information in the request, (refer to fig. 20 and paragraphs 127-128. Describes this arrangement ensures that all monetary instruments passing through the counter are authentic based on a unique serial number encrypted in a label mounted within or formed as an integral part of each bill. Para. 128, describes: The display assembly can display information associated, related or corresponding to the monetary instrument. The label also employ structure, such as the processor, for automatically altering the displayed information to reflect all or a subset of the information temporarily or permanently stored in a storage element mounted in the label).
Gelbman does explicitly disclose:
Comparing the second ID to the first ID
Yodfat teaches:
Comparing the second ID to the first ID, (refer to fig. 5 and paragraph 111. Describes the information stored in the identification marker (e.g. ID Marker) is read by the identification reader, at step 51. The read information validity is evaluated, at step 53, preferably by processing it and comparing it to data stored in a validation database)
Regarding claim 17
Receiving updated electronic label information, (refer to fig. 2, 20 and paragraph 138. Describes the label can be adapted to automatically and reliably alter or update the information shown by the display assembly to reflect all or a subset of the information temporarily or permanently stored in the storage element of the label. The stored information can include a unique label/tag identification number, type of organizer, manufacturer name, encrypting software, security codes, and anti-counterfeit software, and the like); 
Displaying the updated electronic label information at the label automatically without user intervention, (refer to fig. 2, 20 and paragraph 138. Describes the label can be adapted to automatically and reliably alter or update the information shown by the display assembly to reflect all or a subset of the information temporarily or permanently stored in the storage element of the label).
Regarding claim 18, Gelbman discloses:
Wherein the industrial automation module comprises an input/output module having one or more input/output channel, each input/output channel having a channel configuration, (refer to fig. 2, 20 and paragraphs 46, 49. Describes the activator module 18 generates an output signal, designated as radio wave signal 20, that is received by the electronic label 16. The activator module 18 can operate as a number of different types of signal radiators depending upon the label's intended use. The module can operate over sequential frequencies or can use simultaneously a number or combination of different frequencies. The activator module 18 preferably generates an output signal 20 at a frequency that corresponds to the antenna element 22”. Para. 49, describes: electronic label 16 can further be adapted to transmit a signal 20A from the label 16 to the activator module 18); and 
Wherein the configuration information includes the channel configuration for each input/output channel, (refer to fig. 2 and paragraph 46. Describes the activator module 18 generates an output signal, designated as radio wave signal 20, that is received by the electronic label 16. Those of ordinary skill will readily recognize that the activator module 18 can generate any suitable output signal 20 at any suitable selected frequency. Consequently, the activator module 18 can operate as a number of different types of signal radiators depending upon the label's intended use).
Regarding claim 19, Gelbman discloses:
Wherein the industrial automation module comprises a communications module supporting one or more communications protocols, each communications protocol having a channel configuration, (refer to fig. 2, 20 and paragraphs 45, 46. Describes the activator module 18 can be coupled to the processing or control apparatus through any suitable communication link, such as a standard electrical cable, optical fiber, wireless network or any suitable direct or indirect connection or link. The applications and embodiments described below generally employ radio signals.” Para. 46, describes: The module can operate over sequential frequencies or can use simultaneously a number or combination of different frequencies. The activator module 18 preferably generates an output signal 20 at a frequency that corresponds to the antenna element 22); and 
Wherein the configuration information includes the one or more communications protocols supported by the communications module, (refer to fig. 2 and paragraph 46. Describes the activator module 18 generates an output signal, designated as radio wave signal 20, that is received by the electronic label 16. Those of ordinary skill will readily recognize that the activator module 18 can generate any suitable output signal 20 at any suitable selected frequency. Consequently, the activator module 18 can operate as a number of different types of signal radiators depending upon the label's intended use).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        06/28/2021